
	

114 HR 2428 IH: To amend the Federal Food, Drug, and Cosmetic Act with respect to humanitarian device exemption applications.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2428
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mr. Shimkus introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with respect to humanitarian device exemption
			 applications.
	
	
		1.Humanitarian device exemption application
 (a)In generalSection 520(m) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j) is amended— (1)in paragraph (1) by striking fewer than 4,000 and inserting not more than 8,000;
 (2)in paragraph (2)(A) by striking fewer than 4,000 and inserting not more than 8,000; and (3)in paragraph (6)(A)(ii), by striking 4,000 and inserting 8,000.
 (b)Guidance document on probable benefitNot later than 18 months after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall publish a draft guidance document that defines the criteria for establishing probable benefit as that term is used in section 520(m)(2)(C) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j(m)(2)(C)).
			
